Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/9/21. The amendments independent claim 1 incorporating the limitation of claim 3, which was not rejected under 35 USC 103 and not able to find suitable arts to reject amended claim 1, notice of allowance is issued.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/13/21 was filed after the mailing date of the Non-Final rejection on 9/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the cited references in said IDS have been considered by the examiner. It is in the examiner’s opinion the allowed claims are non-obvious improvements over the arts cited in said IDS.

Claim status
3.	In the claim listing of 12/9/21 claims 1-2 and 4-18 are pending in this application and are under prosecution. Claim 1 is amended to incorporate the subject matter of claim 3. Claim 3 is canceled. The amendments do not introduce the new matter.



Withdrawn Objections, Rejections and Response to the Remarks
4.	All pending objections and rejections on the record have been withdrawn in view of amendments claim 1. The arguments are directed to claim 1 as amended (Remarks, pg. 5). Applicant has overcome the ODP rejection on the record by electronically filing terminal disclaimer on 12/9/21 and its acceptance by the office.

Examiner’s Comment
5.	Claims 1-2 and 14-18 have been renumbered as claims 1-17. The dependent claims are grouped together based on their dependencies.

Conclusion
6.	Claims 1-2 and 14-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634